Case 2:21-cv-01685-CAS-KK Document 12 Filed 08/11/21 Page 1 of 1 Page ID #:52




 1                                                                        JS-6
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    TOMMY JONES,                               Case No. CV 21-1685-CAS (KK)
11                              Plaintiff,
12                        v.                     JUDGMENT
13    LOS ANGELES SHERIFFS DEPT., ET
      AL.,
14
                                Defendant(s).
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20
21   Dated: August 11, 2021
22
                                             HONORABLE CHRISTINA A. SNYDER
23                                           United States District Judge
24
25
26
27
28
